Title: To James Madison from Elias Vanderhorst, 27 August 1801
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol Augt.  27th. 1801.
					
					The preceding is a Copy of my last respects to 

you of the 6th. Inst. ⅌ the Brig Sally, Capt. Thompson Via 

Philadelphia, since which the weather here has been 

remarkably fine for the Harvest, which is now in great 

forwardness and will, from present appearances, be soon 

closed in the best condition possible, & will no doubt be very 

abundant in every respect, in consequence of which, all kinds 

of Grain, flour, Potatoes &c. &c. continue to decline much 

in price.  The reports of the Crops on the Continent of Europe 

are also equally favorable and have likewise some influence 

on our Markets.
					Enclosed I beg leave to hand you a few of the latest News–Papers also a London Price Currt. to which 

please be referred for what is passing in this quarter within 

the reach of their Editors, and believe me to be with all 

possible respect, Sir Your most Obet. & most Hle Servt.
					
						Elias Vander Horst
					
					
						SIR:
						Sepr. 5th.
						The above is a Copy of what I had the pleasure of 

writing you on the 27th. Ulto.  The Harvest here is now 

almost finished and the quality of every Species of its 

produce, is not only excellent, but the quantity very abundant, 

and the weather for gathering it was never more favorable.
						Enclosed is a London Price Currt. & a few of the 

latest News–Papers to which I beg leave to refer you for 

what is passing here of a Public nature.  I have the Honor 

to be with great respect, Sir Your most Obed. & most Hl 

Servt.
					
					Elias Vander Horst
					
						The News–Papers &c. are in a Parcel together & go by this 

conveyance also.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
